            Case 1:18-cv-12618-PBS Document 137 Filed 09/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


JONATHAN MULLANE,                        )       DOCKET NO. 1:18-CV-12618-PBS
         Plaintiff,                      )
and                                      )
                                         )
E. PETER MULLANE,                        )
       Proposed Plaintiff-Intervenor,    )
V.                                       )       Removed from Suffolk Superior Court
                                         )       Docket No. 1884-CV-03686
BREAKING MEDIA, INC.,                    )
ELIE MYSTAL,                             )                                              ·--....

THE UNITED STATES OF AMERICA,            )
                                                                                          -
                                                                                          :-0,

                                                                                        ~--0        ::z:
FEDERICO A. MORENO, and                  )                                           ,.,.,
                                                                                        :"')        (")
                                                                                                   r-
                                                                                     -0
ALISON W. LEHR,                          )                                                         m
in their individual                      )                                          0-,.          --
                                                                                                   :::0 "'TI
                                                                                                   ..-...,-.
                                                                                                  C.Orn
and professional capacities,             )                                          -0
                                                                                    ::=           oo
                    Defendants.          )                                                        t1
                                                                                   ":'-I          21
                                                                                                  (")
                                                                                   \Jl
                                                                                   0,)            m

                         NOTICE OF GENERAL APPEARANCE



TO: THE CLERK OF THE HONORABLE COURT AND COUNSEL OF RECORD:


          PLEASE TAKE NOTICE of the appearance of the undersigned attorney, appearing

prose and on his own behalf as the Proposed Plaintiff-Intervenor, in the above-captioned

matter.

      Pursuant to Fed. R. Civ. P. 5, all further notices and copies of pleadings, papers,

and other material relevant to this action should be directed to and served upon the

undersigned electronically via the CM/ECF platform. The undersigned certifies that he is

admitted as an attorney in good standing and is authorized to practice in this Court.
         Case 1:18-cv-12618-PBS Document 137 Filed 09/16/19 Page 2 of 2



                                                Respectfully submitted,

                                                Isl E. Peter Mullane. Esquire
                                                E. PETER MULLANE, ESQUIRE,
                                                Proposed Plaintiff-Intervenor,
                                                Attorney pro se
                                                BBQ #360000
                                                MULLANE, MICHEL & MclNNES
                                                6 Bennett Street
                                                Cambridge, MA 02138
                                                Tel.: (617) 661-9000
                                                Email: peter@3mlaw.com


DATED: September 16, 2019




                             CERTIFICATE OF SERVICE

The undersigned hereby certifies that on September 16, 2019, the Parties were served
copies of the foregoing filing via first class mail, postage prepaid, as specified below:

      Mark Dickison, Esq.                      United States Attorney's Office
      Lawson & Weitzen, LLP                    John Joseph Moakley Courthouse
      88 Black Falcon Avenue, Suite 345        1 Courthouse Way, Suite 9200
      Boston, MA 02210                         Boston, MA 02210
      Tel.: (617) 439-4990                     Tel.: (617) 748-3180
      MDickison@lawson-weitzen.com


      Jonathan Mullane
      60 Clyde Street, Unit #1
      Somerville, MA 02145
      j.mullane@icloud.com

                                               Isl E. Peter Mullane
                                               E. Peter Mullane, Esquire
DATED: September 16, 2019




                                           2
